Case 1:20-cv-01841-MKV Document 32 Filed 05/20/20 Page 1 of 3




                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
                                                 DATE FILED: 5/20/2020
Case 1:20-cv-01841-MKV Document 32 Filed 05/20/20 Page 2 of 3
        Case 1:20-cv-01841-MKV Document 32 Filed 05/20/20 Page 3 of 3




 Dated: 2020-May-15
       NewYork,NewYork



  OLSOFF I CAHILL      I cossu LLP             THE HOFFMAN LAW FIRM


  By:                                          By:
         Aimee Scala
         1285 Avenue of the Americas
                                                     i,�IJbv
                                                     Barbara Hoffman  �
                                                     330 West 72nd Street
         Floor 37                                    NewYork, New York 10023
         New York, NewYork 10019                     212-873-6200
         212-719-4400
                                               Attorneyfor The Estate of
         Attorneysfor Sotheby 's, Inc.         Ana Mendieia Collection, LLC




                  F.     aynes
         P    ox 160
         14340 Route 9W
         Ravena, New York 12143
         518-7S6-6000

 Attorneysfor Edward Meringolo



SO ORDERED. Sotheby's, Inc. is dismissed from this case, subject to the continuing obligations in
this Order. The Clerk is directed to close the motion at ECF 24.


        5/20/2020




                                           3
